DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the AFCP 2.0
Applicant has amended claims 1, 10, 14, 15, 17 and 19 in the amendment filed on 12/10/2021 for further consideration under the AFCP 2.0. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 12/10/2021 with respect to claims 1-20 have been fully considered and are persuasive. The objection and the rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
storing, by a database system, a set of documents comprising a plurality of fields, the plurality of fields including an array field, wherein the array field stores an array including a first instance of a value and a second instance of the value for a document from the set of documents;
	generating, by the database system, a de-duplication index corresponding to the array field including a unique entry for the value, the unique entry including an identifier of the document;
	generating, by the database system, a conventional index corresponding to the array field including a first entry for the first instance of the value and a second entry for the second instance of the value, the first and second entry including the identifier of the document;
	receiving, by the database system from a client device, a query statement for querying a database, the query statement specifying the value;
	querying the database based on the query statement, the querying comprising:
		comparing the de-duplication index and the conventional index based on a set of optimization criteria, wherein the comparison includes comparing costs associated with executing the query statement using the de-duplication index and the conventional index;
		selecting, based on the comparison, the de-duplication index; and
		retrieving, using the de-duplication index, the document from the database; and
	providing the document to the client device”, as recited in the independent claims 1 and 19; and
“storing, by a database system, a set of documents comprising a plurality of fields, the plurality of fields including an array field, wherein the array field stores arrays including a value for a plurality of documents from the set of documents;
	receiving, by the database system from a client device, a query statement for querying a database, the query statement specifying the value;
	identifying a de-duplication index based on a cost of executing the query statement using the de-duplication index, the de-duplication index corresponding to the array field including a unique entry for the value, the unique entry including a plurality of respective identifiers for the plurality of documents;
	retrieving, using the de-duplication index, a document from the plurality of documents including the value stored by the array field from the database; and
	providing the retrieved document to the client device”, as recited in the independent claim 14.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        12/15/2021